     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 1 of 34
                                                                             1




 1                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
 2

 3

 4                                     )
      UNITED STATES OF AMERICA,        )
 5                                     )
               Plaintiff,              )
 6                                     )        Criminal Action
      v.                               )        Nos. 1:19-mj-06087-MPK-1
 7                                     )              1:19-mj-06087-MPK-2
      GREGORY ABBOTT, MARCIA ABBOTT,   )              1:19-mj-06087-MPK-3
 8    GAMAL ABDELAZIZ, I-HSIN CHEN,    )              1:19-mj-06087-MPK-8
      ROBERT FLAXMAN, AGUSTIN HUNEEUS, )              1:19-mj-06087-MPK-11
 9    and ELISABETH KIMMEL,            )              1:19-mj-06087-MPK-17
                                       )              1:19-mj-06087-MPK-21
10             Defendants.             )
                                       )
11

12
                      BEFORE THE HONORABLE M. PAGE KELLEY
13                       UNITED STATES MAGISTRATE JUDGE

14
                                 INITIAL APPEARANCE
15

16                                 March 29, 2019
                                    12:09 p.m.
17

18                  John J. Moakley United States Courthouse
                                 Courtroom No. 1
19                             One Courthouse Way
                           Boston, Massachusetts 02210
20

21

22                            Linda Walsh, RPR, CRR
                             Official Court Reporter
23                  John J. Moakley United States Courthouse
                          One Courthouse Way, Room 5205
24                         Boston, Massachusetts 02210
                              lwalshsteno@gmail.com
25
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 2 of 34
                                                                       2




 1    APPEARANCES:

 2    On Behalf of the Government:

 3          UNITED STATES ATTORNEY'S OFFICE
            By: AUSA Justin D. O'Connell
 4              AUSA Leslie Wright
                AUSA Eric S. Rosen
 5          One Courthouse Way
            Boston, Massachusetts 02210
 6
      On Behalf of the Defendant Gregory Abbott:
 7
            MAYER BROWN LLP
 8          By: Daniel L. Stein, Esq.
            1221 Avenue of the Americas
 9          New York, New York 10020
            212-506-2646
10
      On Behalf of the Defendant Marcia Abbott:
11
            COVINGTON & BURLING LLP
12          By: Arlo Devlin-Brown, Esq.
            The New York Times Building
13          620 Eighth Avenue
            New York, New York 10018-1405
14          212-841-1000
            adevlin-brown@cov.com
15
      On Behalf of the Defendant Gamal Abdelaziz:
16
            NIXON PEABODY LLP
17          By: Brian T. Kelly, Esq.
                Joshua C.H. Sharp, Esq.
18          100 Summer Street
            Boston, Massachusetts 02110
19          617-345-1000
            bkelly@nixonpeabody.com
20
      On Behalf of the Defendant I-Hsin Chen:
21
            KELLER/ANDERLE LLP
22          By: Reuben Camper Cahn, Esq.
            18300 Von Karman Avenue, Suite 930
23          Irvine, California 92612

24

25
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 3 of 34
                                                                       3




 1    APPEARANCES (Continued):

 2          BASSIL & BUDREAU
            By: Janice Bassil, Esq.
 3          20 Park Plaza, Suite 1005
            Boston, Massachusetts 02116
 4          617-366-2200
            jbassil@bassilbudreau.com
 5
      On Behalf of the Defendant Robert Flaxman:
 6
            QUINN EMANUEL URQUHART & SULLIVAN, LLP
 7          By: William D. Weinreb, Esq.
                Michael T. Packard, Esq.
 8          111 Huntington Avenue, Suite 520
            Boston, Massachusetts 02199
 9          617-712-7100
            billweinreb@quinnemanuel.com
10
      On Behalf of the Defendant Agustin Huneeus, Jr.:
11
            HOLLAND & KNIGHT
12          By: Jeremy M. Sternberg, Esq.
            10 St. James Avenue, 11th Floor
13          Boston, Massachusetts 02116
            617-854-1476
14          jeremy.sternberg@hklaw.com

15          FARELLA BRAUN & MARTEL, LLP
            By: William P. Keane, Esq.
16          235 Montgomery Street
            San Francisco, California 94104
17          415-954-4908

18    On Behalf of the Defendant Elisabeth Kimmel:

19          MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND POPEO, PC
            By: Eoin P. Beirne, Esq.
20              R. Robert Popeo, Esq.
            One Financial Center, 42nd Floor
21          Boston, Massachusetts 02111
            617-348-1707
22          ebeirne@mintz.com

23

24                Proceedings recorded by sound recording and
                    produced by computer-aided stenography
25
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 4 of 34
                                                                               4




 1                             P R O C E E D I N G S

 2               THE CLERK:    Today is Friday, March 29th, 2019, and we

 3    are on the record in Magistrate Case Number 19-6087, United

 4    States of America verse Gregory Abbot, Marcia Abbott and Gamal

 5    Abdelaziz.

 6               Will counsel please identify themselves for the

 7    record.

 8               MR. O'CONNELL:    Justin O'Connell for the Government.

 9               THE COURT:    Good afternoon.

10               MR. ROSEN:    Eric Rosen for the Government.

11               MS. WRIGHT:    Leslie Wright for the Government.

12               MR. KELLY:    Good afternoon -- good morning, Your

13    Honor.    Brian Kelly on behalf of Mr. Abdelaziz along with

14    Joshua Sharp and Mr. Abdelaziz.

15               THE COURT:    Good afternoon.    Good morning,

16    Mr. Abdelaziz.

17               MR. STEIN:    Good afternoon, Your Honor.      Daniel Stein

18    here for Gregory Abbott, who is standing to my right.

19               THE COURT:    Good afternoon.

20               MR. DEVLIN-BROWN:     Good afternoon, Your Honor.      Arlo

21    Devlin-Brown for Marcia Abbott, who is to my left.

22               THE COURT:    Good afternoon.

23               Okay.   So I'm sorry for the delay in getting started.

24    We have a Chinese interpreter who is having some trouble

25    parking, which is not surprising in this neighborhood.           So I
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 5 of 34
                                                                            5




 1    think we will just begin, and when we reach the person who had

 2    requested the interpreter, we might just skip over with -- skip

 3    over them until the interpreter arrives.

 4               So this is everyone's initial appearance in Federal

 5    Court, and I'm going to just make some general announcements

 6    for everyone, not just the people who are sitting at the table.

 7    So if you're here for your initial appearance today, please pay

 8    careful attention to what I say.        I'm required to say some very

 9    routine things at a person's initial appearance, and that

10    includes telling people about their right to remain silent and

11    having the Government state the charges and the maximum

12    possible sentences and so on.

13               And, then, with regard to detention, most people's

14    conditions and the warnings that I have to give them are very

15    similar, if not identical.       So I'm going to ask all the people

16    who are here today for their initial appearances to listen very

17    carefully to what I say to the first person, and then, if you

18    have questions about what I said, obviously I'm happy to repeat

19    anything or clarify anything.       But if you don't, we can

20    streamline the hearing by just having you acknowledge that you

21    heard what I said before.       So that's how I'm going to proceed.

22    And obviously, if counsel want me to change that for their

23    particular client, I'm happy to do that.

24               So after I go through with each person what their

25    conditions of release are, please wait at the table, and
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 6 of 34
                                                                             6




 1    Ms. MacDougall, who is my law clerk, is going to hand you a

 2    written copy of your conditions.        You will have a chance to go

 3    over them with your lawyer at the table, and if there's nothing

 4    you need to bring back up to the Court, then you'll sign the

 5    conditions, give them back to Ms. MacDougall, and then you can

 6    go down to Probation.      And after you meet with an officer in

 7    Probation, then you're free to go.

 8               I do just want to warn counsel and people who are here

 9    for their initial appearances that the mikes in front of you,

10    they're not necessary to amplify your voice, but they are very

11    sensitive.    And if you are talking to your lawyer, they may

12    pick up what you are saying, and that can be streamed to the

13    overflow courtroom.      So that's not quite as private as you

14    might imagine if you want to say something while you're at the

15    table.    And there is a button on the microphone that you can

16    press, and the light will turn from green to red and then the

17    microphone will be off.

18               Okay.   So I think we'll start with Mr. Abdelaziz; is

19    that how you --

20               DEFENDANT ABDELAZIZ:      Yes, Your Honor.

21               THE COURT:    Yes, sir.   Everyone can remain seated

22    while I speak to you.      That's fine.

23               So, sir, first of all, you have the right to remain

24    silent.    Anything you say can be used against you.        If you

25    decided to answer questions or make a statement, you could stop
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 7 of 34
                                                                             7




 1    talking at any time if you changed your mind.          And you also

 2    have the right to have counsel with you while you answer

 3    questions or make any statement.        So do you understand your

 4    right to remain silent?

 5               DEFENDANT ABDELAZIZ:     I do, Your Honor.

 6               THE COURT:    Have you seen the complaint that has been

 7    made against you?

 8               DEFENDANT ABDELAZIZ:     Yes, Your Honor, I have.

 9               THE COURT:    And have you gone over it so that you

10    understand the charges?

11               DEFENDANT ABDELAZIZ:     I do.   I have.    Thank you.

12               THE COURT:    All right.    So I'm going to ask the

13    Government to state the charges and the maximum possible

14    penalties.

15               MS. WRIGHT:    Yes, thank you, Your Honor.

16               All the Defendants here today have been charged with

17    one count of conspiracy to commit mail fraud and honest

18    services mail fraud.      The maximum penalties for that offense

19    are up to 20 years of imprisonment, followed by three years of

20    supervised release, a fine of $250,000 or twice the gross gain

21    or loss from the offense, whichever is greater, forfeiture and

22    restitution, if applicable, and upon conviction, a mandatory

23    special assessment in the amount of $100.

24               THE COURT:    Okay.   Thank you.    So, sir, you have the

25    right to a preliminary hearing, and have you talked with your
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 8 of 34
                                                                           8




 1    lawyers about whether you want to have that hearing or not?

 2               DEFENDANT ABDELAZIZ:     We don't.

 3               THE COURT:    Okay.   There should be a form on the

 4    table, and before you leave, I'll ask you to sign that form.

 5    And you understand that's a hearing where the Government would

 6    have to show that there's probable cause to believe that you

 7    committed the offenses?

 8               DEFENDANT ABDELAZIZ:     I understand, Your Honor.

 9               THE COURT:    And you don't want to have that hearing?

10               DEFENDANT ABDELAZIZ:     I do not.

11               THE COURT:    Okay.   So I'm going to find that your

12    waiver is knowing and voluntary.

13               So the Government, I understand, is not moving for

14    detention?

15               MR. O'CONNELL:    That's right, Your Honor, we are not

16    moving for detention.

17               THE COURT:    Okay.   So, sir, I noticed that you filed a

18    motion to allow international business travel, and I've read

19    the motion -- yes, Mr. Kelly?

20               MR. KELLY:    I'm just standing if you want me to

21    address it, Your Honor.

22               THE COURT:    Well, I think I'll just ask the Government

23    what their position is on it first and then hear from you.

24               MR. O'CONNELL:    The Government opposes the motion for

25    multiple reasons.     First, which is, the Defendant in this case,
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 9 of 34
                                                                            9




 1    Mr. Abdelaziz, has extensive foreign ties.         I think the

 2    Defendant noted that, in fact, in the motion that they filed.

 3    He's lived approximately 65 percent of the time that they claim

 4    he has ties to the United States, he's actually lived abroad in

 5    Hong Kong and Macau, China, which is in Footnote 1 of their

 6    brief.

 7               Additionally, we would point out to Your Honor that

 8    Mr. Abdelaziz faces a substantial amount of time in this case.

 9    Again, the defense had a reference to a 21-month lower end

10    guideline generally for the parents.        That's actually not the

11    case for Mr. Abdelaziz.      Assuming no further charges, he faces

12    30 to 37 months under the Sentencing Guidelines on the one

13    charge that he's charged with today.

14               We'd also note that, you know, the weighted evidence

15    against Mr. Abdelaziz is quite strong, as the affidavit has set

16    forth.    I won't go into the detail.      I think the Court is

17    familiar with it.

18               But the last couple of points I think that Mr. Kelly

19    makes on behalf of his client also don't merit weight by the

20    Court.    Your Honor has I think stated on the record in other

21    hearings, parallel proceedings to this, that Mr. Hodge's

22    decision about whether he could travel internationally was

23    something that you might want to revisit for consistency sake.

24    But also, they bring up Mr. Sidoo, and that's just factually

25    different.    Mr. Sidoo has no residence in the United States.
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 10 of 34
                                                                              10




 1     He's a Canadian citizen, and that is factually distinguishable

 2     from Mr. Abdelaziz who does have a home here in the United

 3     States.   So we would ask for all those reasons to deny the

 4     current motion.

 5               THE COURT:    Okay.

 6               MR. KELLY:    Your Honor, may I address those concerns?

 7               THE COURT:    Absolutely.

 8               MR. KELLY:    First of all, he's lived in this country

 9     for over 30 years.     He's a U.S. citizen.     His three children

10     live here.    He's not running from this case.       He intends to

11     fight this case.     In fact, if the Court looks at his complaint,

12     it is not a strong case against him.        It's a one-witness case,

13     a witness named Singer who is deeply compromised and who's

14     already committed obstruction of justice.

15               This is a man who wants to face these charges.         He

16     came here from Nevada on his own personal recognizance.          The

17     reason he's traveled extensively in his life is because that's

18     part of his business.     He's not looking to travel extensively

19     now.   He's looking to take periodic trips to keep his business

20     afloat so he can keep his living going so he can defend himself

21     against these charges.      He has every intention in coming back

22     to this courtroom, or whatever courtroom it ends up in, and

23     fighting these charges.

24               So we respectfully submit that he should not be

25     punished for having been born in a foreign country that was
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 11 of 34
                                                                              11




 1     many years ago.     He is in fact a U.S. citizen.      As I said, he

 2     has lived here more than three decades.        His children live

 3     here.   He's certainly not going to flee and abandon them.

 4               And I don't want to quarrel with the Government, but I

 5     distinctly recall him saying the low end of the guideline range

 6     for this parent and others would be 21 months.         But regardless,

 7     this is not a case where there is a ten-year minimum mandatory

 8     that might cause people concern.       This is a winnable case for

 9     my client, and he intends to fight it and win.

10               So we're not asking for the ability to vacation.

11     We're asking for the ability to just keep his business going

12     and just periodic trips.      One trip in particular that he's

13     facing now is Mexico in the first week of April that he already

14     planned before this case arose.       So we'd respectfully request

15     permission for that one, and we will seek permission for future

16     trips through pretrial or the Court as necessary.

17               THE COURT:    Anything else?

18               MR. O'CONNELL:     Your Honor, I think I addressed many

19     of Mr. Kelly's arguments before.       I just note that that 30-year

20     time that he's throwing out there, 24 of those years he didn't

21     live in the United States.      He lived in China and Hong Kong.

22     As to the weight of the evidence in this case, that's a

23     footnote in their own filings, Your Honor.         As to the weight of

24     the evidence in this case, we respectfully, again, disagree

25     with the defense.     It's not a one -- you know, one-party -- a
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 12 of 34
                                                                             12




 1     one-witness case.     Mr. Abdelaziz is on multiple recordings

 2     talking, there's multiple e-mails, there is witnesses.           He

 3     himself was manufacturing fake stories to explain his fraud in

 4     this case, and it's on the tape, it's in the recordings that

 5     are available to the public.      And we don't need to litigate

 6     that issue now, but it is not a weak case.         It's a very strong

 7     case against Mr. Abdelaziz, and he faces a substantial amount

 8     of time for somebody who has never been in the system before

 9     and has no prior.     Go ahead, Mr. Kelly.

10                MR. KELLY:   He has not lived in China for a long time.

11     He lived there for three years for a job.        So that was job

12     related.   He came back.     He's going to stay in this country.

13     He's lived here for 33 years.       And even when he was over there,

14     he maintained a residence in Nevada.        And, again, we're not

15     going to get into the merits of this, but the only phone call

16     is by their witness, Singer, who had his own little scheme on

17     the side, and it was, unbeknownst to him, who thought he was

18     giving money to the university.       So we maintain -- it is a weak

19     case, at least with respect to him.        And that's all, frankly, I

20     can focus on in this hearing, and that's why I think it

21     warrants the Court under the statute to permit him for business

22     reasons only to take this trip to Mexico in April.

23                THE COURT:   Anything else?

24                MR. O'CONNELL:     Nothing really further, Your Honor, on

25     those points.    Thank you.
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 13 of 34
                                                                           13




 1               THE COURT:    Okay.   So I am going to allow

 2     Mr. Abdelaziz to go on the April trip, and what I'm going to

 3     say is that occasional international travel is permitted for

 4     business reasons only.      And I want Mr. Abdelaziz to turn in his

 5     passport after each trip and -- so they will be in possession

 6     of your passport until the next trip, and I'm going to ask you

 7     to please keep the trips to -- as you said in your motion, that

 8     they will be occasional, and I will be monitoring that.

 9               MR. KELLY:    Thank you.

10               THE COURT:    Yes.    I noticed that the Chinese

11     interpreter is here, and I would like to swear you in and have

12     you begin interpreting, please.

13               (Interpreter sworn.)

14               THE INTERPRETER:      Yes, I do.

15               THE CLERK:    Can you please state your full name for

16     the record.

17               THE INTERPRETER:      My name is Melissa Lo, L-o, and I

18     will be interpreting in Chinese.

19               THE COURT:    Thank you.    And who is the person who

20     needs an interpreter?

21               MR. CAHN:    Mr. Chen here.

22               THE COURT:    Okay.   So if you can make room for the

23     interpreter because when I go over the -- so I would like you

24     to please interpret as we're doing this hearing because I'm

25     going to ask him if he understood things that happened from
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 14 of 34
                                                                               14




 1     this point on, please.      Thank you.

 2                 All right.    So I'm now going to go over what we call

 3     the standard conditions of probation -- of release, and these

 4     conditions will apply to everyone.       So if you're going to be

 5     coming up, please listen carefully.        And if you don't

 6     understand anything, I'm happy to repeat it when it's your

 7     turn.

 8                 So, sir, you cannot violate any Federal, State or

 9     local law while on release, and that includes the possession or

10     use of marijuana because that is still a Federal crime.           You

11     must cooperate in the collection of a DNA sample if it's

12     authorized by law.       You must tell Pretrial Services before you

13     change your address, your residence, or your phone number, and

14     you must come to Court as required.        And if you are convicted

15     and allowed to self-report for any sentence, you must surrender

16     as directed to serve your sentence.

17                 So you will submit to supervision by Pretrial

18     Services.    If they want you to call or come in, you will do

19     that.   You will surrender your passport to Probation.           And,

20     sir, I'll just ask you to surrender your passport after your

21     April trip, okay?     You will -- as I said, your travel is

22     restricted to the United States.       Occasional international

23     travel for business reasons only, and your passport will be

24     turned in after your travel.

25                 You will avoid all direct or indirect contact with any
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 15 of 34
                                                                                15




 1     person who is or may be a victim or a witness in this case

 2     including codefendants unless in the presence of counsel.           So

 3     to everyone, your lawyers can speak to whomever they want.           And

 4     if someone contacts you about the case and you think you are

 5     not allowed to speak to them, you should just refer them to

 6     your lawyer.

 7               So you may not possess a firearm, destructive device

 8     or other weapon.     I know from reading the reports that have

 9     already been done in other districts that some people do

10     possess firearms.     So what I'm asking you to do is if you have

11     firearms in your house, just put them somewhere else.            We don't

12     want firearms in people's homes if Pretrial Services is coming

13     to visit them.    So just do not have firearms in the house that

14     you're living in.

15               You will report as soon as possible to Pretrial

16     Services any contact with law enforcement, including just

17     traffic stops, or any contact you have at all with the

18     policemen, you will report that to Pretrial Services within 24

19     hours.

20               Okay.    Anything else about the conditions?

21               U.S. PROBATION:     No, Your Honor.

22               THE COURT:    Okay.   So, now, I'm required to tell you

23     what happens if you violate the conditions.

24               So if you violate the conditions, I can issue a

25     warrant for your arrest; I can revoke your release, and you can
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 16 of 34
                                                                          16




 1     be ordered detained until the case is over; also, if you

 2     violate the conditions, you can be prosecuted for the crime of

 3     contempt of court because the conditions have the force of a

 4     court order.    If you fail to come to court when you are

 5     required to, you face a consecutive sentence; that is, whatever

 6     time you would get for that crime of failing to come to court

 7     would have to be on and after any time you might get in this

 8     case.

 9               If you commit a Federal, State or local crime while on

10     release, that is a crime, and any time you might get for that

11     crime would have to be on and after any time you might get in

12     this case.

13               It is a felony under Federal law punishable by

14     imprisonment to intimidate or attempt to intimidate a witness,

15     victim, informant or cooperating witness, to obstruct any

16     criminal investigation, to tamper with a witness, victim or

17     informant, or to retaliate against a witness, victim, or

18     informant.

19               And was there a bond posted in this matter?

20               U.S. PROBATION:     It appears he was released on

21     personal recognizance, Your Honor.

22               THE COURT:    Okay.   All right.    So do you have any

23     questions about your conditions of release?

24               DEFENDANT ABDELAZIZ:      No, Your Honor.

25               THE COURT:    Okay.   So I'm now going to go to the next
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 17 of 34
                                                                            17




 1     person, and when I'm done, we'll get you your conditions to

 2     sign.   So if you'll just stay here until we're done with

 3     everyone.

 4                 All right.   Mr. Abbott.

 5                 DEFENDANT GREGORY ABBOTT:    Yes.

 6                 THE COURT:   So, sir, did you hear me explain about

 7     your right to remain silent?

 8                 DEFENDANT GREGORY ABBOTT:    I did, Your Honor.

 9                 THE COURT:   And do you understand that right?

10                 DEFENDANT GREGORY ABBOTT:    Yes, Your Honor.

11                 THE COURT:   And did you hear the prosecutor state the

12     charges and the maximum penalties, and did you understand that?

13                 DEFENDANT GREGORY ABBOTT:    I heard it and understood

14     it.

15                 THE COURT:   And have you been over the complaint with

16     your lawyer so that you understand what it is that you're

17     charged with?

18                 DEFENDANT GREGORY ABBOTT:    I have, Your Honor.

19                 THE COURT:   So you also have the right to a

20     preliminary hearing.     And, Counsel, what's your position on

21     that?

22                 MR. STEIN:   Your Honor, we would waive the preliminary

23     hearing, and Mr. Abbott has signed the form.

24                 THE COURT:   Okay.   So, sir, you understand that you

25     could have that hearing, and you don't wish to have it?
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 18 of 34
                                                                          18




 1               DEFENDANT GREGORY ABBOTT:      I understand.

 2               THE COURT:    Okay.   So I'm going to find that your

 3     waiver is knowing and voluntary.

 4               Now, with regard to detention, anything the Government

 5     wants to say?

 6               MS. WRIGHT:    The Government is not seeking detention,

 7     Your Honor.    I believe $500,000 personal recognizance bond was

 8     set, and we would just ask, consistent with all the Defendants,

 9     that those same bonds be imposed by Your Honor.

10               THE COURT:    Okay.   So I'm just going to have the same

11     bond that was issued when you appeared in New York it be issued

12     here, so you need not do anything else about that.

13               So you have the same standard conditions that I read

14     before.   And has the passport been surrendered?

15               DEFENDANT GREGORY ABBOTT:      Yes, Your Honor.

16               THE COURT:    Okay.   And so your travel is restricted to

17     the United States, and you can leave your home -- your

18     residence, but you need to give advance notice to your pretrial

19     services officer as they require.       I'm not going to set the

20     requirements, but if they want so many -- so much time ahead of

21     time, if they want to know your itinerary, you'll do as they

22     ask, okay?    And if problems arise with that, your lawyer can

23     bring that up with the Court, okay?

24               DEFENDANT GREGORY ABBOTT:      Yes, Your Honor.

25               THE COURT:    And, again, you're going to avoid all
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 19 of 34
                                                                            19




 1     direct or indirect contact with anyone who may be a victim or a

 2     witness including co-defendants, and I note that you are

 3     married to a co-defendant, so I'm going to exclude her from

 4     that exclusion.

 5                 DEFENDANT GREGORY ABBOTT:    Thank you, Your Honor.

 6                 THE COURT:   Okay.   And all your other conditions are

 7     the same.    Do you have any questions about them?

 8                 DEFENDANT GREGORY ABBOTT:    I do not.    I understand

 9     fully.

10                 THE COURT:   Okay.   And do you have any questions --

11     did you hear and do you have any questions about all the

12     consequences of violating your conditions, et cetera?

13                 DEFENDANT GREGORY ABBOTT:    I listened very carefully,

14     Your Honor.

15                 THE COURT:   Okay.   All right.    So anything else?

16     Ms. D'Addieco?

17                 U.S. PROBATION:   No, Your Honor.

18                 THE COURT:   Okay.   All right.    Marcia Abbott.

19                 DEFENDANT MARCIA ABBOTT:    Yes.

20                 THE COURT:   Okay.   So did you hear me explain the

21     right to remain silent?

22                 DEFENDANT MARCIA ABBOTT:    I did, Your Honor.

23                 THE COURT:   And do you understand that right?

24                 DEFENDANT MARCIA ABBOTT:    I do.

25                 THE COURT:   And did you hear the Government state the
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 20 of 34
                                                                           20




 1     maximum penalties, et cetera?

 2                DEFENDANT MARCIA ABBOTT:     I did, Your Honor.

 3                THE COURT:   And you understood that?

 4                DEFENDANT MARCIA ABBOTT:     Yes.

 5                THE COURT:   And you also have the right to a

 6     preliminary hearing.     Do you wish to have that hearing?

 7                DEFENDANT MARCIA ABBOTT:     No, Your Honor.

 8                THE COURT:   Okay.   And you've talked to your lawyer

 9     about that?

10                DEFENDANT MARCIA ABBOTT:     Yes, I have.

11                THE COURT:   Okay.   So I'm going to find that your

12     waiver is knowing and voluntary.

13                MR. DEVLIN-BROWN:    And I'll note, Your Honor, we've

14     signed the form, and the Defendant has signed the form as well.

15                THE COURT:   Okay.   And when Ms. MacDougall collects

16     the conditions, she'll collect those as well.         Okay.

17                So, Ms. Abbott, with regard to your conditions, you

18     have the same exact conditions that I just went over with your

19     husband.   So do you understand all of those?

20                DEFENDANT MARCIA ABBOTT:     I do, Your Honor.

21                THE COURT:   Okay.   Any questions, Counsel?

22                MR. DEVLIN-BROWN:    Your Honor, a bond was set in the

23     District of Colorado where Ms. Abbott was originally arrested,

24     and I understand that Pretrial and the Government are

25     recommending the same bond be in place.        We don't have an
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 21 of 34
                                                                             21




 1     objection to that.      There's one miner change we would propose

 2     which is that the District of Colorado suggested that the bond

 3     be secured by money or property.       We don't think that's

 4     necessary.    There's no question that the Abbotts have property,

 5     including real estate that has sufficient equity in it, and I

 6     don't think it materially adds to the security that this

 7     provides the Government in terms of Ms. Abbott returning to

 8     court, and it in fact imposes some burdens in terms of, you

 9     know, retaining a real estate lawyer in Colorado to, you know,

10     complete the paperwork.      I just don't think it's necessary or

11     adds anything in this case.

12                THE COURT:    Okay.   Any position?

13                MS. WRIGHT:    Your Honor, the Government is taking the

14     position that the bonds set by the District Court where the

15     Defendant was arrested is appropriate and that it should be

16     secured.   I understand there may be some logistical

17     difficulties that counsel has raised.        If the Defendant would

18     like additional time to put up that security, we have no

19     objection to that, but again, we take the position that the

20     bond should be secured.

21                THE COURT:    Okay.   I think I am going to require that

22     it be secured because I've just been -- this is in line

23     with -- these bonds are all over the place in this case, but I

24     think I'll just keep it as it was set in the original district.

25     Okay.   But would you like to have a month to do that?
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 22 of 34
                                                                                 22




 1               MR. DEVLIN-BROWN:     That would be great, Your Honor.

 2               THE COURT:    Okay.   Let's do that within one month.

 3               All right.    Anything else about the present people who

 4     are sitting here?

 5               MS. WRIGHT:    Not from the Government.

 6               THE COURT:    Ms. D'Addieco, you're fine?

 7               U.S. PROBATION:     Yes, Your Honor.

 8               THE COURT:    Okay.   All right.    So we'll just take a

 9     short break and get you the paperwork and then you can go.

10               (Pause.)

11               THE CLERK:    The next group of Defendants, Mr. I-Hsin

12     Chen, Robert Flaxman, and Agustin Huneeus, Jr., come up to the

13     conference table.

14               Would counsel please identify themselves for the

15     record.

16               MR. CAHN:    Reuben Cahn and Janice Bassil on behalf of

17     Mr. Chen, who is seated beside me, and his family is seated in

18     the back of the courtroom.

19               THE COURT:    Good afternoon, Mr. Chen.      Good afternoon.

20               MR. WEINREB:    Good afternoon, Your Honor.       William

21     Weinreb and Mike Packard from Quinn Emanuel on behalf of Robert

22     Flaxman who's present.

23               THE COURT:    Good afternoon.

24               MR. STERNBERG:     Good afternoon, Your Honor.         Jeremy

25     Sternberg from Holland & Knight on behalf of Mr. Huneeus, who
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 23 of 34
                                                                              23




 1     is here, and also with me is co-counsel, William Keane, from

 2     Farella Martel in San Francisco.

 3               MR. KEANE:    Good morning, Your Honor.

 4               THE COURT:    Good afternoon.     It may be morning in

 5     California, but....

 6               All right.    So Mr. Chen.

 7               (All answers are through the interpreter unless noted.)

 8               DEFENDANT CHEN:     (In English)    Yes.

 9               THE COURT:    At what point did the interpreter start

10     interpreting for you?     Do we remember that?

11               DEFENDANT CHEN:     Are you asking what time, Your Honor?

12               THE COURT:    Okay.   So I'm just going to start over

13     with Mr. Chen, okay, so everyone can -- so, Mr. Chen, this is

14     your initial appearance in Federal Court.        And first I need to

15     tell you that you have the right to remain silent.          Anything

16     you say can be used against you.       If you decide to answer

17     questions or make a statement, you can stop talking at any time

18     if you change your mind.      You also have the right to have an

19     attorney present with you if you decide to answer questions or

20     make a statement.     So do you understand your right to remain

21     silent?

22               DEFENDANT CHEN:     (In English)    Yes.

23               THE COURT:    Have you been over the complaint with your

24     lawyer so that you understand what it is you're charged with?

25               DEFENDANT CHEN:     (In English)    Yes.
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 24 of 34
                                                                            24




 1                THE COURT:    Okay.    I'm going to ask the Government to

 2     state the charges and the maximum penalties.

 3                MS. WRIGHT:   Yes, Your Honor.     The Defendant is

 4     charged with one count of conspiracy to commit mail fraud and

 5     honest services mail fraud in violation of Title 18 United

 6     States Code Section 1349.        The maximum penalties for that

 7     offense are up to 20 years imprisonment followed by a term of

 8     supervised release of three years, a fine of $250,000 or twice

 9     the gross gain or loss from the offense, whichever is greater,

10     forfeiture and restitution, if applicable, and upon conviction

11     a mandatory special assessment of $100.

12                THE COURT:    Okay.    So, sir, you have the right to a

13     preliminary hearing at which the Government would have to show

14     that there's probable cause that you committed the offense

15     charged.   Do you wish to have that hearing?

16                MR. CAHN:    I have discussed this with Mr. Chen, and he

17     doesn't wish to have a hearing.       We were unaware of the Court's

18     waiver form.    We'll execute it after we conclude this hearing.

19                THE COURT:    Sure.    Okay.   Mr. Chen, you are not going

20     to have the hearing, is that okay with you?          Is that your

21     choice?

22                DEFENDANT CHEN:    (In English)    Yes.

23                THE COURT:    Okay.    So I'll find that your waiver is

24     knowing and voluntary.      Okay.   So with regard to the conditions

25     of release, I'm going to go through your conditions with you.
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 25 of 34
                                                                             25




 1     So you can't violate any Federal, State or local law while on

 2     release, and that includes possessing or using marijuana.           You

 3     must cooperate in the collection of a DNA sample if it's

 4     authorized by law.       Do not change your residence or your phone

 5     number without notifying pretrial services, and you have to

 6     come to court when you're supposed to.        And if you are

 7     convicted and sentenced to imprisonment and allowed to

 8     self-report, you will have to show up to serve your sentence.

 9                 So you will submit to supervision by Pretrial

10     Services.    And has the passport been surrender?

11                 MR. CAHN:    The passports have been surrendered, Your

12     Honor.

13                 THE COURT:    Okay.   So do not get another passport or

14     travel document while the case is pending.         Your travel is

15     restricted to the United States.       And you can travel away from

16     your home, but you'll need to notify Pretrial Services in

17     advance as they require.      You will not have direct or indirect

18     contact with any witness or victim in this case including your

19     codefendants.

20                 MR. CAHN:    Judge, can I address one point with regard

21     to that.    Mr. Chen's 18 year old son, who lives with him and

22     who Mr. Chen supports, is, in theory, a potential witness in

23     this case.

24                 THE COURT:    So I'll exclude your son from that

25     restriction.
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 26 of 34
                                                                              26




 1               MR. CAHN:    And his sister with whom he co-owns the

 2     corporation at which he works and where he gets his support, I

 3     guess, in theory, could be a witness.        I don't imagine she is,

 4     but he also needs to communicate with her even though he's

 5     stepping away a bit from the business to make sure that that

 6     transition occurs.

 7               THE COURT:    Yes?

 8               MR. O'CONNELL:     I think we're fine with that

 9     condition, but we'd ask that they don't discuss the substance

10     of the case, and if they are going to do that, then be in the

11     presence of counsel.

12               MR. CAHN:    And we have no objection to that.         This is

13     just for a few business issues to be taken care of.

14               MR. O'CONNELL:     Understood.

15               THE COURT:    Okay.   So you may have contact with your

16     sister and your son, but don't discuss the case with them

17     unless you are with your lawyer, okay?

18               Do not possess a firearm, destructive device or other

19     weapon.   Report any contact with law enforcement to your

20     pretrial services officer within 24 hours.

21               MR. CAHN:    Judge, again, just so the Court knows,

22     Mr. Chen is the registered owner of several firearms and will

23     be securing those away from the home as soon as we return to

24     California.    So that will be accomplished by the end of day

25     Monday.
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 27 of 34
                                                                             27




 1               THE COURT:    That's fine.     Great.   That's fine.

 2               So, sir, did you hear when I told -- when I said all

 3     the warnings about what happens if you violate your conditions?

 4               DEFENDANT CHEN:     Yes, Your Honor.

 5               THE COURT:    Okay.   Do you have any questions about

 6     that?

 7               DEFENDANT CHEN:     No, Your Honor.

 8               THE COURT:    Okay.   And I'm just going to continue the

 9     same bond that was previously imposed.

10               So anything from the Government?

11               MS. WRIGHT:    No, Your Honor.

12               U.S. PROBATION:     Your Honor, we would ask that you add

13     to the condition that verify that the firearms have in fact

14     been removed from the home, provide some sort of verification.

15               THE COURT:    Okay.   So if you could just let Pretrial

16     Services know what you did with them and verify that.

17               MR. CAHN:    We'll do that, Your Honor.

18               THE COURT:    Okay.   Thank you.

19               Okay.   Anything else about Mr. Chen?

20               MR. CAHN:    No, Your Honor.

21               THE COURT:    Okay.   Okay, Mr. Flaxman.     Sir, did you

22     hear me explain the right to remain silent?

23               DEFENDANT FLAXMAN:     I did, Your Honor.

24               THE COURT:    And you understand your right?

25               DEFENDANT FLAXMAN:     I do.
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 28 of 34
                                                                               28




 1               THE COURT:    And do you understand the charges against

 2     you?   Have you been over the complaint with your lawyers?

 3               DEFENDANT FLAXMAN:     I have, Your Honor.

 4               THE COURT:    And did you hear the Government state the

 5     maximum penalties and the charges?

 6               DEFENDANT FLAXMAN:     I did.

 7               THE COURT:    And how about your right to a preliminary

 8     hearing; do you wish to exercise that right?

 9               DEFENDANT FLAXMAN:     I do not.

10               THE COURT:    Okay.   And you've talked to your lawyers

11     about that?

12               DEFENDANT FLAXMAN:     Yes, ma'am, and I have signed the

13     waiver form.

14               THE COURT:    Okay.   So I'll find that your waiver is

15     knowing and voluntary.

16               Now, with regard to the conditions, I'm going to

17     continue the same bond that was previously imposed.          And your

18     travel is restricted to the United States, and you can give

19     pretrial whatever advance notice they require about that.         You

20     also have the condition to avoid all direct or indirect contact

21     with victims or witnesses including codefendants unless in the

22     presence of counsel.     Do not possess a firearm, and so on, and

23     the other ones that I've read to everyone else.         Do you

24     understand your conditions?

25               DEFENDANT FLAXMAN:     I do, Your Honor.     I would ask
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 29 of 34
                                                                           29




 1     counsel to address communication with family members and

 2     certain employees.

 3               THE COURT:    Okay.

 4               MR. WEINREB:    Your Honor, we just ask for the same

 5     condition that was just imposed in terms of family members or

 6     members of the household who are potential witnesses, that he

 7     can have contact except if it's about the substance of the

 8     case, that lawyers have to be present for that.

 9               THE COURT:    Okay.   Any objection to that?

10               MR. O'CONNELL:     No objection, Your Honor.

11               MR. STERNBERG:     And, Your Honor, for efficiency, I

12     echo that same request on behalf of Mr. Huneeus.

13               THE COURT:    Okay.

14               MR. O'CONNELL:     The same, no objection, Your Honor.

15               THE COURT:    Okay.   Everything all right with

16     Probation?

17               U.S. PROBATION:     No, Your Honor.     Thank you.

18               THE COURT:    Okay.   All right.    So anything further

19     about Mr. Flaxman?

20               MS. WRIGHT:    Not from the Government, Your Honor.

21               THE COURT:    Okay.   Okay.   And, sir, did you hear me

22     explain the right to remain silent, and you understand it?

23               DEFENDANT HUNEEUS:     You are talking to me?

24               THE COURT:    Yes, sir.

25               DEFENDANT HUNEEUS:     Yes.
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 30 of 34
                                                                           30




 1               THE COURT:    And you heard the Government state the

 2     charges, and you understand those?

 3               DEFENDANT HUNEEUS:     Yes.

 4               THE COURT:    And did you go over your -- the charges

 5     with your lawyer so that you understand what it is you are

 6     charged with?

 7               DEFENDANT HUNEEUS:     Yes.

 8               THE COURT:    What do you wish to do about the

 9     preliminary hearing?

10               DEFENDANT HUNEEUS:     Waive it.

11               MR. STERNBERG:     Your Honor, we and Mr. Huneeus have

12     signed the waiver.

13               THE COURT:    Okay.   So I'll find that your waiver is

14     knowing and voluntary.

15               And with regard to conditions, you will also have the

16     same condition regarding family members.        Obviously you can

17     have contact with them, but don't discuss the case unless in

18     the presence of your counsel.       No firearms, et cetera.

19     So -- excuse me one minute.

20               (Court and Clerk confer.)

21               THE COURT:    All right.    And do you have any questions,

22     sir?   Your conditions are the same as the ones I've been

23     reading out.    Any questions about them?

24               DEFENDANT HUNEEUS:     Not at all.

25               THE COURT:    Okay.   Anything from anyone?
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 31 of 34
                                                                              31




 1                MR. O'CONNELL:    No, Your Honor.

 2                U.S. PROBATION:    No.   Thank you, Your Honor.

 3                THE COURT:    Okay.   Thank you very much.     All right.

 4     So if you'll just wait a minute, we'll get everyone their

 5     paperwork and turn in your waiver forms, and then we'll let you

 6     go.

 7                (Pause.)

 8                THE COURT:    If no one has anything to bring up to the

 9     court, you are free to go.

10                THE CLERK:    This is Defendant Elisabeth Kimmel, and

11     would counsel please identify themselves for the record.

12                MR. BEIRNE:   Good afternoon, Your Honor.       Eoin Beirne

13     from Mintz Levin with Robert Popeo for Elisabeth Kimmel, who is

14     present.

15                THE COURT:    Okay.   Good afternoon, Ms. Kimmel.

16                DEFENDANT KIMMEL:     Good morning.

17                THE COURT:    Ms. Kimmel, you heard me explain

18     everyone's right to remain silent, and you understand that you

19     have that right?

20                DEFENDANT KIMMEL:     Yes.

21                THE COURT:    And have you been over the charges with

22     your lawyers so that you understand what it is you are charged

23     with?

24                DEFENDANT KIMMEL:     Yes.

25                THE COURT:    And you heard the Government state the
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 32 of 34
                                                                             32




 1     charges and the maximum penalties?

 2               DEFENDANT KIMMEL:     Yes.

 3               THE COURT:    So do you want to exercise your right to

 4     have a preliminary hearing?

 5               DEFENDANT KIMMEL:     I do not.

 6               THE COURT:    Okay.   And you've been over that -- you

 7     talked about that with your lawyers?

 8               DEFENDANT KIMMEL:     Yes, Your Honor.

 9               THE COURT:    Okay.   So I'm going to find that your

10     waiver is knowing and voluntary.       And with regard to detention,

11     you heard what I said to everyone else about their conditions?

12               DEFENDANT KIMMEL:     Yes.

13               THE COURT:    So you have the same conditions with your

14     travel restricted to the United States, and I think you're to

15     avoid all direct or indirect contact with codefendants and

16     victims and witnesses, the same as everyone else.

17               MS. BEIRNE:    Your Honor, with that same exclusion

18     pertaining to children, won't discuss the substance of the

19     case?

20               MR. O'CONNELL:     No objection, Your Honor.

21               THE COURT:    Okay.   So we'll have that exclusion.    So

22     I'm just going to impose the same bond that was already

23     imposed, and is there anything else to do?

24               MR. O'CONNELL:     Not from the Government, Your Honor.

25               MR. BEIRNE:    Nothing from the Defendant.
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 33 of 34
                                                                            33




 1               THE COURT:    Okay.   All right.    So we'll get you the

 2     form to sign, and then you can go.

 3               DEFENDANT KIMMEL:     Thank you.

 4               (Pause.)

 5               THE CLERK:    Court is in recess.

 6               (Adjourned, 12:56 p.m.)

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-mj-06087-MPK Document 270 Filed 04/01/19 Page 34 of 34
                                                                        34




 1                       CERTIFICATE OF OFFICIAL REPORTER

 2

 3                     I, Linda Walsh, Registered Professional Reporter

 4     and Certified Realtime Reporter, in and for the United States

 5     District Court for the District of Massachusetts, do hereby

 6     certify that pursuant to Section 753, Title 28, United States

 7     Code that the foregoing is a true and correct transcript of the

 8     stenographically reported proceedings held in the

 9     above-entitled matter and that the transcript page format is in

10     conformance with the regulations of the Judicial Conference of

11     the United States.

12                           Dated this 30th day of March, 2019.

13

14

15                           /s/ Linda Walsh_______________

16                           Linda Walsh, RPR, CRR

17                           Official Court Reporter

18

19

20

21

22

23

24

25
